Requestor:   Louis J. Colella, Esq., Town Attorney Town of Sparta 88 Ossian Street Dansville, N Y 14437
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the abolition of the elected position of town tax collector pursuant to section 36 of the Town Law is subject to a referendum.
Section 36 of the Town Law provides as follows:
  "In any town of the second class in which the office of tax collector or receiver of taxes exists, the town board thereof may by resolution . . . determine that said office be abolished, same to take effect at the expiration of the term of office to which the incumbent was elected or appointed."
Your town is a town of the second class which would utilize the above provisions to abolish the elected position of tax collector. As you have pointed out, a local law abolishing an elective office is subject to a mandatory referendum under section 23 of the Municipal Home Rule Law. Your town, however, would be utilizing section 36 of the Town Law as its source of authority for abolition of that position, not the Municipal Home Rule Law. Section 36 permits the abolition of the elected office of tax collector by resolution and includes no requirement for referendum.
We conclude that a town of the second class acting in accordance with section 36 of the Town Law may abolish the elected position of tax collector by resolution. No referendum is required under that provision.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.